OPINION — AG — THE EFFECT OF HOUSE BILL NO. 1413 OF THE FIRST REGULAR SESSION OF THE THIRTY-SIXTH OKLAHOMA LEGISLATURE(1977), BY STRIKING THE WORDS "AS OF JULY 1, 1973" IS TO REVIVE AND RESTORE THE ENTITLEMENT OF CERTAIN COUNTY OFFICERS TO INCREASE IN THEIR BASE SALARIES COMPUTED ON THE BASIS OF INCREASES TO THE NET ASSESSED VALUATION OR POPULATION OF THE RESPECTIVE COUNTIES WHEREIN THEY SERVE. CITE: 19 Ohio St. 1976 Supp., 180.62 [19-180.62], 19 Ohio St. 1976 Supp., 180.64 [19-180.64], 19 Ohio St. 1971 180.63 [19-180.63] [19-180.63], ARTICLE XXIII, SECTION 10 (LARRY DERRYBERRY)